DETAILED ACTION
The following Office Action is in response to the Amendment filed on March 2, 2022.  Claims 1-20 are currently pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Drawing Objections and Claim Rejections under 35 U.S.C. §112(b) with respect to claim 9” section on page 8-9 of the Applicant’s Response filed on March 2, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that one of ordinary skill in the art would understand that the needle being grabbed and pulled from a hand-off position to an end position, is synonymous with the needle being in a beginning position of the next firing stroke, therein teaching the needle being movable through a continuous loop stroke to puncture tissue repeatedly to suture the tissue.  However, the examiner asserts that the plain language of the Specification does not make this point clear.  The referenced paragraph of the Specification uses language that does not definitively teach a grabbing and pulling position that may be obviously construed as continuous loop stroke.  Rather, the paragraph states “at a certain point after the needle attains the hand-off position, the needle drive can re-connect, or re-engage, with the proximal end of the needle to begin a second firing stroke to return the needle to its ready-to-fire position”.  As previously stated, these are discrete positions in which the needle may be positioned at times, which may lead to further movement to other positions.  This does not definitively teach a continuous movement that may be clearly defined as a continuous loop stroke.  Therefore, the rejections of the claims under 35 U.S.C. §112(b) and the objection to the drawings stand.
Concerning the “Claim Rejections - 35 U.S.C. §102(a)(1)” section on pages 9-10 of the Applicant’s Response filed on March 2, 2022, with regards to the rejection of claims 1, 2, 4, 5, 7, and 8 under 35 U.S.C. §102(a)(1) as being anticipated by Sniffin, the applicant’s arguments have been fully considered but they are not persuasive.  The applicant argues that the Sniffin reference does not teach the newly amended limitation of “wherein the needle is configured to be actuated by the firing drive and guided within the needle track through a plurality of consecutive firing strokes”.  However, the examiner asserts that an alternative interpretation of the Sniffin reference may read on this limitation.  The limitation of “the needle track” is still extremely broad.  A “track” may be broadly defined as “a path along which something moves”.  Therefore “the needle track” may be defined as the recesses 116 in each jaw member 112, 114 with which the needle transfers between each plurality of consecutive firing stroke, therein teaching the limitation of “the needle is configured to be actuated by the firing drive and guided within the needle track through a plurality of consecutive needle strokes”.  Therefore, the rejections of the claims stand.
Concerning the “Claim Rejections - 35 U.S.C. §102(a)(1)” section on pages 11-12 of the Applicant’s Response filed on March 2, 2022, with regards to the rejection of claims 9, 17, 19, and 20 under 35 U.S.C. §102(a)(1) as being anticipated by Saliman, the applicant’s arguments have been fully considered but they are not persuasive.  The applicant argues that the Saliman reference does not teach the newly added limitation of “a maximum needle capture width which is greater than said shaft diameter”.  However, the examiner asserts that the Saliman reference may be interpreted as including said limitation, given the width at which the needle travels between arms 621 and 623 through the target tissue may be defined as a maximum capture width, given it is the maximum width at which the needle may capture tissue, wherein said width is greater than the shaft diameter of 600.  Therefore, the rejections of the claims stand.
Concerning the “Claim Rejections - 35 U.S.C. §102(a)(1)” section on pages 12-13 of the Applicant’s Response filed on March 2, 2022, with regards to the rejection of claims 16 under 35 U.S.C. §102(a)(1) as being anticipated by Meade, the applicant’s arguments have been fully considered but they are moot in view of the new grounds of rejection.
Concerning the “Claim Rejections - 35 U.S.C. §103” section on pages 13-17 of the Applicant’s Response filed on March 2, 2022, with regards to the rejection of claims 11 and 13-15 under 35 U.S.C. §103 as being unpatentable over Lane in view Saliman, the applicant’s arguments have been fully considered, but they are moot in view of the new grounds of rejection.
Concerning the “Claim Rejections - 35 U.S.C. §103” section on page 13 of the Applicant’s Response filed on March 2, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Chin reference does not cure the deficiencies of the Sniffin reference, and that the Skinlo reference does not cure the deficiencies of the Saliman reference.  However, as discussed above, the Skiffin and the Saliman references have not been found to be deficient in teachings with regards to claim 1 and claims 9 and 17, respectively.  Therefore, the rejections stand.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “linearly to move said needle along a continuous loop stroke” in line 13. It is unclear how the movement can be both linear and looped and be defined as a continuous loop stroke. In the specification of the instant application (see ¶ 0090 | See Response to Arguments above), the needle movement is described as moving linearly and making a partial loop stroke when the needle is rotated and the tip portion of the needle engages a distal end of the second track. The needle movement is not described such that it makes a continuous loop. Therefore, the claim is rendered indefinite. 
Claim 10 is rejected as being dependent upon rejected claim 9. For examination purposes, the examiner is interpreting the limitation as “linearly to move said needle along a partial loop stroke”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sniffin et al. (PGPUB US 2015/0209028 A1), hereinafter Sniffin.
Regarding claim 1, Sniffin discloses A surgical suturing system configured to suture tissue, wherein said surgical suturing system comprises: 
a shaft 30 comprising a shaft diameter (see fig. 1); 
a firing drive 24 (see fig. 1 and ¶ 0043); and 
an end effector 100 extending distally from said shaft 30 (see fig. 1), wherein said end effector 100 comprises: 
a needle track 116 (see fig. 2, the two receiving recesses of the jaws together form a path in which the needle moves, therein allowing it to be defined as a needle track); and 
a needle 140 comprising suturing material “S” attached thereto (see fig. 2 and ¶ 0028), wherein said needle 140 is configured to be actuated by said firing drive 24 and guided within said needle track through a plurality of consecutive firing strokes (see ¶ 0043 | See Response to Arguments above), and wherein said needle 140 is movable along a needle path comprising a maximum capture width which is greater than said shaft diameter (see ¶ 0043 and annotated fig. 4 below), wherein said needle 140 is movable through a plurality of firing strokes by said firing drive 24 to provide a continuous suturing feed through the tissue (see ¶ 0043).

    PNG
    media_image1.png
    457
    740
    media_image1.png
    Greyscale


Regarding claim 2, Sniffin discloses said needle 140 is non-circular (see fig. 2, the needle does not make a complete circle).
Regarding claim 4, Sniffin discloses said needle 140 comprises a park position relative to said end effector 100 (see position of needle in fig. 2), wherein each said firing stroke comprises a firing stroke path (see figs. 2-3 and ¶ 0043, the firing stroke path is the opening and closing of the jaws 112a and 113b), and wherein said park position is not located on the firing stroke path (see figs. 2-3, the needle is positioned in the mounting member 130 that is not located on the firing stroke path). 
Regarding claim 5, Sniffin discloses said surgical suturing system is contained with a space defined by said shaft diameter when said needle 140 is in said park position (see fig. 2).
Regarding claim 7, Sniffin discloses said needle track 138 comprises a non-circular path (see fig. 2, the needle track is linear).
Regarding claim 8, Sniffin discloses said needle 140 is configured to be actuated: in a proximal direction (see ¶ 0040); in a distal direction (see ¶ 0044, the housing 120 can move proximally and distally when the needle is positioned in the needle track 138); and about a rotational axis define by an end of said needle 140 (see ¶ 0036).
Claims 9, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saliman et al. (PGPUB US 2012/0283750 A1), hereinafter Saliman.
Regarding claim 9, Saliman discloses (figs. 40A-40G) a surgical suturing system 600, comprising: a shaft comprising a shaft diameter (see annotated fig. 40C below); a firing drive 615; and an end effector 621+623 extending distally from said shaft (see annotated fig. 40C below), wherein said end effector 621+623 comprises a maximum needle capture width which is greater than said shaft diameter (see fig. 40C, the width between the end effector arms defines a maximum needle capture width which is greater than the shaft diameter of 600) and wherein said end effector comprises: a needle track comprising a linear section (see annotated fig. 40C below); and a needle 603, comprising: a linear segment (see annotated fig. 40C below); an arcuate segment extending from said linear segment (see annotated fig. 40C below); and suturing material 607 attached to said needle 603 (see fig. 40D and ¶0256), wherein said needle 603 is configured to be guided by said needle track and actuated by said firing drive 615, and wherein said firing drive 615 is configured to rotate said needle 603 and displace said needle 603 linearly to move said needle 603 along a plurality of partial loop strokes to provide a continuous suturing feed through the tissue (see figs. 40B-40D and ¶ 0199, 0232, 0242, 0255, 0257, and 0259).

    PNG
    media_image2.png
    242
    625
    media_image2.png
    Greyscale

Regarding claim 17, Saliman discloses (figs. 40A-40G) a surgical suturing system 600, comprising: a shaft comprising a shaft diameter (see annotated fig. 40C below); a firing drive 615; and 5Application No. 16/112,168Response dated June 18, 2020Responsive to Restriction Requirement dated April 21, 2020an end effector 621+623 extending distally from said shaft (see annotated fig. 40C below), wherein said end effector 621+623 comprises a maximum needle capture width which is greater than said shaft diameter (see fig. 40C, the width between the end effector arms defines a maximum needle capture width which is greater than the shaft diameter of 600) and wherein said end effector comprises: a needle track (see annotated fig. 40C below) comprising a linear section (see annotated fig. 40C below); and a needle 603, comprising: a linear segment (see annotated fig. 40C below); an arcuate segment extending from said linear segment (see annotated fig. 40C below); and suturing material 607 attached to said needle 603 (see fig. 40D and ¶0256), wherein said needle 603 is configured to be guided by said needle track and actuated by said firing drive 615, wherein said firing drive 615 is configured to rotate said needle 603 and displace said needle 603 linearly to move said needle 603 through a plurality of needle firing strokes to provide a continuous suturing feed through tissue (see figs. 40B-40D; see ¶ 0199 and 0232), and wherein said needle firing stroke can be varied from stroke to stroke (see ¶ 0242, 0255, 0257, and 0259; the firing stroke can be varied by varying the speed at which the needle is fired).

    PNG
    media_image3.png
    265
    480
    media_image3.png
    Greyscale


Regarding claim 19, Saliman discloses (figs. 40B-40D) said needle 603 comprises a park position relative to said end effector (position of the needle in fig. 40B), wherein said firing stroke (figs. 40B-40D) comprises a firing stroke path, and wherein said park position is not located on the firing stroke path (see annotated fig. 40B below).
Regarding claim 20, Saliman discloses said shaft comprises a shaft diameter (see annotated fig. 40B below), wherein said needle 603 and said needle track are contained within the internal cavity of the shaft when said needle is in said park position (see annotated fig. 40B below).


    PNG
    media_image4.png
    278
    502
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    276
    515
    media_image5.png
    Greyscale


Claims 11, 12, 15, and 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breecher (US Pat 7,993,954 B1), hereinafter Breecher.
Regarding claim 16, Breecher discloses a surgical suturing system, comprising:
a shaft comprising a shaft diameter 500 (see fig. 1);
a firing drive 150 (see fig. 10); and 
an end effector 100 (see fig. 1 and figs. 4-10), comprising:
		a flexible needle 300 (see figs. 6-10) comprising a suture material 312a attached thereto (see fig. 38), wherein said firing device is configured to apply control motions to said needle to advance said needle through a firing stroke to suture tissue with said suturing material, and wherein said flexible needle comprises a first end and a second end;
a movable needle guide 120+130, wherein said movable needle guide is pivotable relative to said end effector to set a firing stroke path for said flexible needle (see figs. 6-14, guides pivot within a track in the end effector to extend outward), wherein said movable needle guide is pivotable between:
		a collapsed configuration for passing said end effector through a trocar (see figs. 5 and 8), wherein, in said collapsed configuration, said end effector comprises a collapsed diameter which is less than or equal to said shaft diameter and said firing stroke path is not set, and wherein said first end of said flexible needle is oriented proximal to said second end of said flexible needle in said collapsed configuration (see fig. 4, guides are retracted into the end effector, therein defining a collapsed diameter of less than or equal to the shaft diameter, and the firing stroke path is not set); and
		an expanded configuration wherein said movable needle guide is pivoted open relative to said end effector to set said firing stroke path for suturing tissue with said flexible needle, wherein, in said expanded configuration, said end effector comprises an expanded diameter which is greater than said shaft diameter, wherein said flexible needle is configured to be advanced through said firing stroke when said movable needle guide is in said expanded configuration, and wherein said movable guide is configured to actively direct said flexible needle through said firing stroke path (see fig. 6, guides are pivoted within track to extend out of end effector therein defining an expanded diameter and firing stroke path, wherein the guides will actively direct the needle through the stroke path).
Regarding claim 12, Breecher discloses said end effector being hingedly coupled to said shaft such that said end effector can be rotated relative to said shaft (see figs. 56-59, see Column 11, Line 50 – Column 12, Line 13).
Regarding claim 15, Breecher discloses said movable needle guide is pivotally coupled to said end effector, wherein said shaft is coupled to said movable needle guide via wires, cables, or filaments 172, 174, 176, 178 such that said shaft can pivot said movable needle guide between said collapsed configuration and said expanded configuration (see figs. 12-13, see Column 7, Lines 20-54).
Regarding claim 16, Breecher discloses a surgical suturing system configured to suture tissue, wherein said surgical suturing system comprises: 
a shaft 500 comprising a shaft diameter (see fig. 1);
a firing drive 150 (see fig. 10);
an end effector 100 (see figs. 1 and 4-10) attached to said shaft (see fig. 1), wherein said end effector 100 comprises:
	a needle driver 160 configured to be actuated by said firing drive 150 (see figs. 13-15 and Column 7, Line 55 – Column 8, Line 5);
		a needle track 182f (see fig. 36);
	a needle 300 comprising suturing material 312a attached thereto (see fig. 38), wherein said needle 300 is configured to be guided by said needle track 182f and actuated by said needle driver 160 through a firing stroke 140 to suture tissue (see Column 6, Lines 33-42), wherein said needle 300 is moveable through a plurality of firing strokes by said firing drive 150 to provide a continuous suturing feed through tissue (see Column 16, line 49 – Column 17, Line 10); and
		a tissue bite region 110, 160 (see figs. 4, 6, and 7) where said needle 300 is configured to be advanced through said tissue bite region during said firing stroke to suture tissue, wherein said tissue bite region comprises a width greater than said shaft diameter,
wherein said end effector 56 is moveable relative to said shaft 54 such that said tissue bite region can extend beyond the shaft diameter (needle guide is extended from collapsed to expanded configuration, therein defining the end effector being movable relative to the shaft to extend tissue bite region beyond the shaft diameter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sniffin in view of Chin et al. (PG Pub US 2015/0351750 A1), hereinafter Chin.
Regarding claims 3, Sniffin discloses the claimed invention substantially as claimed, as set forth above in claim 1. Sniffin does not disclose said needle comprises a linear segment and an arcuate segment.
However, Chin, in the same field of endeavor, teaches a similar suturing device comprising a non-circular needle 38 (see fig. 7), said needle 38 comprises a linear segment and an arcuate segment (see annotated fig. 7 below).
Therefore, the substitution of one known needle shape (non-circular with a linear segment and an arcuate segment as shown in secondary reference Chin) for another (circular as shown in primary reference Sniffin) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Chin teaches that the non-circular needle shape with a linear segment and an arcuate segment is a suitable alternative needle structure and the substitution of the non-circular needle structure as taught in Chin would have yielded predictable results, namely, a circular needle structure of Sniffin that would serve as sufficient to carry suture material and penetrate tissue in order to repair torn tissue. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


    PNG
    media_image6.png
    384
    433
    media_image6.png
    Greyscale

Regarding claims 6, Sniffin discloses the claimed invention substantially as claimed, as set forth above in claim 1. Sniffin does not disclose said needle comprises a linear segment, a proximal arcuate segment, and a distal arcuate segment, wherein said linear segment is disposed between said proximal arcuate segment and said distal arcuate segment.
However, Chin, in the same field of endeavor, teaches a similar suturing device comprising a needle 38; needle 38 comprising a linear segment, a proximal arcuate segment, and a distal arcuate segment, wherein said linear segment is disposed between said proximal arcuate segment and said distal arcuate segment (see annotated fig. 7 below).

    PNG
    media_image7.png
    476
    441
    media_image7.png
    Greyscale

Therefore, the substitution of one known needle structure (non-circular with a linear segment, a proximal arcuate segment, and a distal arcuate segment as shown in secondary reference Chin) for another (circular as shown in primary reference Sniffin) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Chin teaches that the non-circular needle structure is a suitable alternative needle structure and the substitution of the non-circular needle structure as taught in Chin would have yielded predictable results, namely, a circular needle structure of Sniffin that would serve as sufficient to pierce and suture tissue. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saliman in view of Skinlo et al. (PGPUB US 2013/0274721 A1), hereinafter Skinlo.
Regarding claim 10, Saliman discloses the claimed invention substantially as claimed, as set forth above in claim 9. Saliman does not disclose said needle track comprises a y shaped track.
However, Skinlo, in the same field of endeavor, teaches a similar surgical device comprising a y-shaped needle (see figs. 5A-5H and ¶ 0103). Skinlo also teaches the lower jaw 1222 of the end effector 1212 has a bore 1250 shaped to cause the needle to bend as it moves through the lower jaw 1222 (see ¶ 0153 and figs. 13A-13B; the bore matches the shape of the needle, and since the needle is y-shaped, the bore is also y-shaped).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Saliman to have said needle track comprises a y shaped track, as taught by Skinlo, for the purpose of providing the device with a pathway that facilitates variable configurations to provide a selectively bendable portion which can be controlled through variation of the cross-sectional shape and retain sufficient stiffness to enable it to effectively pierce tissue (Skinlo: ¶ 0103 and 0156).
Regarding claim 18, Saliman discloses the claimed invention substantially as claimed, as set forth above in claim 17. Saliman does not disclose said needle comprises a canoe-like shape.
However, Skinlo, in the same field of endeavor, teaces a similar surgical needle comprising a canoe-like shape (see figs. 5A-5H and ¶ 0083 and 0089, u-shaped and v-shaped cross-sections are considered canoe-like).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Saliman to have said needle comprise a canoe-like shape, as taught by Skinlo, for the purpose of providing a needle with selectively a selectively bendable portion which can be controlled through variation of the cross-sectional shape to retain sufficient stiffness to enable it to effectively pierce tissue (Skinlo: ¶ 0103 and 0156).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Breecher in view of Lane et al. (PG Pub US 2013/0041388 A1) hereinafter Lane.
Regarding claim 13, Breecher discloses the claimed invention substantially as claimed, as set forth above in claim 11.  Breecher does not disclose said end effector further comprising a proximal feed wheel and a distal feed wheel. 
However, Lane, in the same field of endeavor, teaches a similar surgical device comprising a firing drive 260 (see Fig. 2 and ¶ 0069), and an end effector end effector (distal portion of element 110 and everything distal to 110) further comprising a proximal feed wheel 300 and a distal feed wheel 320 (see figs. 2 and 5) configured to be driven 4Application No. 16/112,168Response dated November 9, 2020Responsive to Office Action dated August 7, 2020by said firing drive 260 (see ¶ 0069-0071), and wherein said needle 101 is configured to be fed into and out of said end effector by said proximal feed wheel 300 and said distal feed wheel 320 (see ¶ 0069-0071).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Breecher to have said proximal feed wheel and distal feed wheel configured to be driven by said firing drive, and wherein said flexible needle is configured to be fed into and out of said end and out of said end effector by said proximal feed wheel and said distal feed wheel as taught by Lane, for the purpose of capitalizing on traditional rotation of a wrist of a user to cause advancement of the suturing needle (see ¶ 0071).
Regarding claim 14, modified Breecher discloses the claimed invention substantially as claimed, as set forth above in claim 11. Breecher does not disclose said end effector further comprising a proximal feed wheel and a distal feed wheel. 
However, Lane, in the same field of endeavor, teaches a similar surgical device comprising a firing drive 260 (see Fig. 2 and ¶ 0069), and an end effector end effector (distal portion of element 110 and everything distal to 110) further comprising a proximal feed wheel 300 (see figs. 2 and 5); a distal feed wheel 320 (see fig. 5); and an intermediate feed wheel 310 positioned between said proximal feed wheel 300 and said distal feed wheel 320 (see fig. 2), wherein said feed wheels 300, 310, and 320 are configured to be driven by said firing drive 260 (see ¶ 0069-0071), wherein said needle is configured to be fed into and out of said end effector by said proximal feed wheel 300 and said distal feed wheel 320 (see ¶ 0069-0071).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Breecher to have said proximal feed wheel and distal feed wheel configured to be driven by said firing drive, and wherein said flexible needle is configured to be fed into and out of said end and out of said end effector by said proximal feed wheel and said distal feed wheel as taught by Lane, for the purpose of capitalizing on traditional rotation of a wrist of a user to cause advancement of the suturing needle (see ¶ 0071).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        7/6/2022